Exhibit 5.1 [Gibson, Dunn& Crutcher LLP Letterhead] January 14, 2014 Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 Re: Hewlett-Packard Company $750,000,000 of Floating Rate Global Notes due January 14, 2019 $1,250,000,000 of 2.750% Global Notes due January 14, 2019 Ladies and Gentlemen: We have examined the Registration Statement on Form S-3, file no. 333-181669 (the “Registration Statement”) of Hewlett-Packard Company, a Delaware corporation (the “Company”),filed with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933 (as amended, the “Securities Act”), the prospectus included therein, the prospectus supplement, dated January 9, 2014, filed with the Commission on January 10, 2014 pursuant to Rule 424(b) of the Securities Act (the “Prospectus Supplement”), in connection with the offering and sale by the Company of $750,000,000 aggregate principle amount of the Company’s Floating Rate Global Notes due January 14, 2019 (the “Floating Rate Global Notes”) and $1,250,000,000 aggregate principal amount of the Company’s 2.750% Global Notes due January 14, 2019 (the “2019 Global Notes” and, together with the Floating Rate Global Notes, the “Notes”). The Notes have been issued pursuant to an Indenture, dated as of June 1, 2000 (the “Indenture”), between the Company and The Bank of New York Mellon Trust Company, N.A., as successor trustee, and an Officers’ Certificate, dated as of January 14, 2014 (the “Officers’ Certificate”), which establishes the form and terms of the Notes pursuant to Section 301 of the Indenture. In arriving at the opinions expressed below, we have examined originals, or copies certified or otherwise identified to our satisfaction as being true and complete copies of the originals, of the Indenture, the Officers’ Certificate and the Notes and such other documents, corporate records, certificates of officers of the Company and of public officials and other instruments as we have deemed necessary or advisable to enable us to render these opinions.In our examination, we have assumed the genuineness of all signatures, the legal capacity and competency of all natural persons, the authenticity of all documents submitted to us as originals and the conformity to original documents of all documents submitted to us as copies.As to any facts material to these opinions, we have relied to the extent we deemed appropriate and without independent investigation upon statements and representations of officers and other representatives of the Company and others. Hewlett-Packard Company
